In an action to declare that the right to vote at meetings of the defendant membership corporation is limited to members who, in certain development, own real property which is subject to a certain Declaration of Restrictions No. 1; to declare that certain “ guest members,” upon the payment of specified amounts of money are entitled only to the use and benefit of such facilities of the corporation as its board of directors may offer, and to enjoin the corporation and its officials from permitting persons to vote at elections or meetings of the corporation who are not owners of such property which is subject to the said declaration, plaintiffs appeal from the following two orders of the Supreme Court, Orange County, dated November 29, 1961: (1) an order which granted the motion made by 18 of such “ guest members ” (the named intervenors-respondents on this appeal) for leave to intervene in the action as defendants; and (2) an order which denied their (plaintiffs’) motion for an injunction pendente lite to restrain the corporation and its members, officers and directors from repealing certain existing provisions of the corporation’s by-laws dealing with the subject of membership, the right to vote, and the privileges of guest members. Orders affirmed, with one bill of $10 costs and disbursements. Our affirmance of the order granting the motion for leave to intervene is based on paragragh (¡b) of subdivision 1 of section 193-b of the Civil Practice Act. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.